Citation Nr: 0731039	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  91-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1989, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition.  The veteran appealed, 
and in March 1995, the Board noted that service connection 
for a psychiatric disorder had previously been denied by the 
RO in July 1988 and that the veteran had not appealed this 
decision.  The Board denied the appeal on the basis that new 
and material evidence had not been submitted to reopen the 
veteran's claim for a psychiatric disorder, to include PTSD.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1996, the Court 
vacated and remanded that portion of the Board's decision 
that denied entitlement to service connection for a 
psychiatric disorder including PTSD. 

In September 1997 and December 1999, the Board remanded the 
claim for additional development.  

In May 2001, the Board again denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability to include PTSD.  The veteran again appealed to 
the Court.  In a February 2003 Court Order, the Board's May 
2001 decision was vacated and the matter was remanded for 
readjudication.

The Board again remanded the veteran's claim in September 
2003.  

In an April 2006 decision, the Board denied the veteran's 
claim.  The veteran again appealed to the Court.  In a March 
2007 Court Order, the Board's April 2006 decision was vacated 
and the matter was remanded to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 Joint Motion, the parties agreed that there 
were additional records from the San Juan VA Medical Center 
(VAMC) that should be obtained and associated with the 
record.  Specifically, the Joint Motion identified treatment 
by the veteran's staff physician at the VAMC, M.R., M.D.  The 
parties agreed that VA's duty to assist was not satisfied.

The Board notes that in August 2007, the veteran's attorney 
submitted a buddy statement from M.S.M., which is in Spanish.  
Since the case is being returned to the RO for additional 
development, the RO should take the opportunity to review the 
veteran's claims file, identify all pertinent items of 
evidence, and translate those items from Spanish to English 
to facilitate review of the record by the Board.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the San 
Juan VAMC all pertinent treatment 
records, to include those generated by 
Dr. R. and other records of psychiatric 
treatment.

2.  The AOJ should review the veteran's 
claims file and identify all pertinent 
documents that have not been translated 
from Spanish to English and obtain a 
translation of those documents.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



